CANBY, Circuit Judge,
dissenting:
Section 107(a)(4)(B) of CERCLA, 42 U.S.C. § 9607(a)(4)(B), authorizes certain persons who clean up hazardous waste sites to recover “necessary costs of response.” In 1986, Congress amended the definition of “response” in section 101(25) to include “enforcement activities relating thereto.” 42 U.S.C. § 9601(25). For reasons fully stated in my dissent in Stanton Road Associates v. Lohrey Enterprises, Inc., 984 F.2d 1015, 1020, 1028 (9th Cir.1993), I conclude that the 1986 amendment was intended to authorize the recovery of attorneys’ fees along with cleanup costs.
Because the majority bases its decision on the proposition that attorneys’ fees are not recoverable under sections 107(a)(4)(B) and 101(25), I dissent. Having registered my disagreement with the foundation of the majority’s opinion, I find no need to address the questions of the recoverability of fees for the search for other responsible parties, or for negotiation or preparing the consent decree.